


110 HR 4034 IH: Lesser Prairie Chicken National

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4034
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for a land exchange involving State land and
		  Bureau of Land Management land in Chaves and Dona Ana Counties, New Mexico, and
		  to establish the Lesser Prairie Chicken National Habitat Preservation Area, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lesser Prairie Chicken National
			 Habitat Preservation Area Act of 2007.
		2.FindingsCongress finds as follows:
			(1)The Sand Ranch Preservation Area is one of
			 the best strongholds of the Lesser Prairie Chicken and possibly the most
			 accessible place for the public to view them.
			(2)The Preservation Area is also inhabited by
			 the Sand Dune Lizard, which is found nowhere else in the world except in the
			 sand dune blowout-shinnery oak habitat of southeast New Mexico and adjacent
			 areas of Texas.
			(3)Both the Lesser Prairie Chicken and the
			 Sand Dune Lizard are species of concern which will only benefit from additional
			 conservation. Such conservation will be achieved through the establishment of
			 the Sand Ranch Preservation Area.
			3.DefinitionsIn this Act:
			(1)State
			 landThe term State
			 land means the land administered by the Secretary, acting through the
			 State, consisting of approximately 5,018 acres, as depicted on the map.
			(2)MapThe term map means the map
			 titled Lesser Prairie Chicken National Habitat Preservation Area and
			 Land Exchange and dated October 17, 2007.
			(3)Non-Federal
			 landThe term non-Federal land means the
			 approximately 14,048 acres of State land, as depicted on the map.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of New Mexico.
			(6)CountyThe
			 term County means the County of Chaves.
			(7)Preservation
			 AreaThe term Preservation Area means the Lesser
			 Prairie Chicken National Habitat Preservation Area.
			4.Land
			 exchange
			(a)In
			 GeneralThe Secretary shall
			 convey to the State all right, title, and interest of the United States in and
			 to the Federal land.
			(b)ConsiderationAs
			 consideration for the conveyance of the Federal land under subsection (a), the
			 State shall convey to the United States all right, title, and interest of the
			 State in and to the non-Federal land.
			(c)Interests
			 Included in ExchangeSubject to valid existing rights, the land
			 exchange under this Act shall include the conveyance of all surface,
			 subsurface, mineral, and water rights to the Federal land and non-Federal
			 land.
			(d)Compliance With
			 Federal Land Policy and Management ActThe Secretary shall carry
			 out the land exchange under this Act in accordance with section 206 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).
			(e)No Amendment to
			 Management Plan RequiredThe exchange of Federal land and
			 non-Federal land shall not require an amendment to the Mimbres Resource
			 Management Plan.
			(f)Additional Terms
			 and ConditionsThe Secretary may require such additional terms
			 and conditions for the land exchange as the Secretary considers to be
			 appropriate to protect the interests of the United States.
			5.Lesser prairie
			 chicken national habitat preservation area
			(a)Establishment;
			 PurposesThere is established
			 in the County the Lesser Prairie Chicken National Habitat Preservation Area to
			 protect, conserve, and enhance habitat for the Lesser Prairie Chicken.
			(b)BoundariesThe Preservation Area shall consist of
			 approximately 39,462 acres of public land in the County, including those lands
			 acquired under section 4, as generally depicted on the map.
			(c)Maps and Legal
			 Description
				(1)In
			 GeneralNot later than 30 days after the date of the enactment of
			 this Act, the Secretary shall submit to Congress a map and legal description of
			 the Preservation Area.
				(2)Force and
			 EffectThe map and legal description submitted under paragraph
			 (1) shall have the same force and effect as if included in this Act, except
			 that the Secretary may correct clerical and typographical errors in the map and
			 legal description.
				(3)Public
			 AvailabilityCopies of the map and legal description submitted
			 under paragraph (1) shall be on file and available for public inspection
			 in—
					(A)the Office of the
			 Director of the Bureau of Land Management;
					(B)the Office of the
			 State Director;
					(C)the Office of the
			 Pecos District Manager of the Bureau of Land Management; and
					(D)the Office of the
			 County Clerk in Roswell, New Mexico.
					6.Management of the
			 preservation area
			(a)In
			 generalThe Secretary shall
			 manage the Preservation Area—
				(1)in a manner that
			 protects, conserves, and enhances the habitat for the Lesser Prairie Chicken;
			 and (2) in accordance with—
					(A)this Act;
					(B)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
					(C)any other
			 applicable laws.
					(b)Uses
				(1)In
			 GeneralThe Secretary shall allow only uses of the Preservation
			 Area that the Secretary determines will further the purposes for which the
			 Preservation Area is established.
				(2)Use of Motorized
			 VehiclesExcept as needed for administrative purposes or to
			 respond to an emergency, the use of motorized vehicles or mechanized transport
			 in the Preservation Area shall be allowed only on roads and trails designated
			 for vehicular use under the management plan so long as such use is in
			 conformance with the purposes of this Act.
				(c)WithdrawalsSubject
			 to valid existing rights (including lease rights) and historic rights of
			 access, all Federal land within the Preservation Area and any land and
			 interests in land acquired for the Preservation Area by the United States after
			 the date of the enactment of this Act are withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposal under the
			 mineral leasing, mineral materials, and geothermal leasing laws.
				(d)Hunting and
			 Trapping
				(1)In
			 generalSubject to paragraph (2), hunting and trapping shall be
			 allowed in the Preservation Area.
				(2)Limitations
					(A)RegulationsThe
			 Secretary may designate by regulation areas in which, and establish periods
			 during which, for reasons of public safety, administration, or compliance with
			 applicable laws, no hunting or trapping will be permitted in the Preservation
			 Area.
					(B)ConsultationExcept
			 in emergencies, the Secretary shall consult with, and obtain the approval of,
			 the appropriate State agency before promulgating regulations under subparagraph
			 (A) that close a portion of the Preservation Area to hunting and
			 trapping.
					(e)GrazingThe
			 Secretary may allow grazing solely for the purpose of vegetative management to
			 enhance Lesser Prairie Chicken habitat.
			(f)No Buffer
			 Zones
				(1)In
			 generalThere shall be no protective perimeter or buffer zone
			 around the Preservation Area.
				(2)Activities
			 Outside Preservation AreaThe fact than an activity or use of
			 land is not permitted on land within the Preservation Area shall not preclude
			 the activity or use outside the boundary of the Preservation Area or on private
			 land within the Preservation Area, consistent with other applicable law.
				(g)Acquisition of
			 Land
				(1)In
			 GeneralThe Secretary may acquire non-Federal land in the
			 Preservation Area only—
					(A)from a willing
			 seller; and
					(B)through purchase,
			 exchange, or donation.
					(2)ManagementLand
			 acquired under paragraph (1) shall by managed as part of the Preservation Area
			 in accordance with this Act.
				(h)Interpretative
			 SitesThe Secretary may establish sites in the Preservation Area
			 to permit the interpretation of the historical, cultural, scientific,
			 archaeological, natural, and education resources of the Preservation
			 Area.
			(i)Water
			 RightsNothing in this Act constitutes an express or implied
			 reservation of any water right.
			7.Management
			 plan
			(a)In
			 GeneralNot later than 1 year
			 after the date of the enactment of this Act, the Secretary shall develop a
			 comprehensive plan for the long-range protection and management of the
			 Preservation Area.
			(b)ContentsThe
			 management plan shall—
				(1)describe the
			 appropriate uses and management of the Preservation Area in accordance
			 with—
					(A)this Act;
					(B)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
					(C)other applicable
			 laws;
					(2)incorporate, as
			 appropriate, decisions in any other management or activity plan for the land
			 within or adjacent to the Preservation Area; and
				(3)take into
			 consideration—
					(A)any information
			 developed in studies of the land within or adjacent to the Preservation Area;
			 and
					(B)the historical
			 involvement of the local community in the interpretation and protection of the
			 resources of the Preservation Area.
					
